SUPPLEMENT Dated February 1, 2010 To the Prospectus Dated February 1, 2010 ING Select Rate Issued By ING Life Insurance and Annuity Company This supplement updates the prospectus for your annuity contract. Please read this supplement carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at (888) 854-5950 . 1. Currently, Initial Guarantee Periods of 5 to 10 years are available. On pages 1 and 13, the table of Guarantee Periods is hereby updated with the following  along with conforming changes to the first paragraph under The Annuity Contract on page 10: Initial Guarantee Periods Guarantee Periods for Renewals 5 to 10 years 1 year (5, 6, 7 etc.) è You select the Initial Guarantee Period for the Single è We automatically apply the Accumulation Value to the Premium. 1-year Guarantee Period at the end of the Initial Guarantee Period, or each succeeding Guarantee Period, as applicable, until you give us alternative instructions. ¡ IMPORTANT NOTE: The Initial Guarantee Period is ¡ IMPORTANT NOTE: For Contracts issued in Illinois, limited to 5 years if the Owner is age 76 to 80. no renewals are permitted. See pages 14 and 21. 2. On pages 5 and 8, the table of Surrender Charges is hereby replaced with the following: Guarantee Surrender Charge Schedule  Contract Year Period 1 2 3 4 5 6 7 8 9 10 5 8% 7% 6% 5% 4% 0 0 0 0 0 6 8% 7% 6% 5% 4% 3% 0 0 0 0 7 8% 7% 6% 5% 4% 3% 2% 0 0 0 8 8% 7% 6% 5% 4% 3% 2% 1% 0 0 9 8% 7% 6% 5% 4% 3% 2% 1% 0 0 10 8% 7% 6% 5% 4% 3% 2% 1% 0 0 3. For Contracts issued in Minnesota and Tennessee , the prescribed period during which you may return the Contract for any reason or no reason at all is specified below. Under Right to Examine and Return this Contract on page 23, the state requirements table is hereby updated with the following addition: Contract Days for New Purchase Days for Replacement Purchase Issue State and Amount Returned and Amount Returned Minnesota 10 days 30 days Accumulation Value, adjusted for any MVA Single Premium paid less any Withdrawals 10 days 20 days Tennessee Accumulation Value, adjusted for any MVA Single Premium paid less any Withdrawals 155128  ING Select Rate February/2010
